 

Exhibit 10.11

Employment Agreement

This Employment Agreement (this “Agreement”), dated as of May 31, 2020, is made
by and between Shift4 Payments, Inc., a Delaware corporation (together with any
successor thereto, the “Company”), and Jared Isaacman (“Executive”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

WHEREAS, Executive is party to that certain Amended and Restated Executive
Employment Agreement, dated April 12, 2016, with Shift4 Payments, LLC, the
Company’s principal operating subsidiary (the “Prior Agreement”);

WHEREAS, it is the desire of the Company to assure itself of the services of
Executive following the Effective Date (as defined below) and thereafter on the
terms herein provided by entering into this Agreement; and

WHEREAS, it is the desire of Executive to provide services to the Company
following the Effective Date and thereafter on the terms herein provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

1.Employment.

(a)General.  Effective as of the first date hereafter on which the Company’s
common stock is listed (or approved for listing) on any securities exchange or
designated (or approved for designation) as a national market security on an
interdealer quotation system, or such other date mutually agreed in writing
between the Parties (such date, the “Effective Date”), the Company shall employ
Executive and Executive shall remain in the employ of the Company, for the
period and in the positions set forth in this Section 1, and subject to the
other terms and conditions herein.

(b)Employment Term.  The term of employment under this Agreement (the “Term”)
shall commence on the Effective Date and end on the third (3rd) anniversary of
the Effective Date, subject to earlier termination as provided in Section 3
below.  The Term shall automatically renew for additional twelve (12) month
periods unless no later than ninety (90) days prior to the end of the applicable
Term either Party gives written notice of non-renewal (“Notice of Non-Renewal”)
to the other, in which case Executive’s employment will terminate at the end of
the then-applicable Term, subject to earlier termination as provided in Section
3 below.

(c)Positions.  Executive shall serve as the Chief Executive Officer of the
Company with such responsibilities, duties and authority normally associated
with such position and as may from time to time be reasonably assigned to
Executive by the Board, as defined below.  Executive shall report directly to
the Board.  In addition, as soon as reasonably possible following the creation
of three classes of directors pursuant to the Company’s amended and restated
certificate of incorporation and amended and restated bylaws, the Board shall
take such action as may be

 

US-DOCS\116341960.3  Shift4 Payments- Jared Isaacman Employment Agreement

--------------------------------------------------------------------------------

 

necessary to appoint or elect Executive to serve as a Class III member of the
Board.  Thereafter, during the Term, the Board shall nominate Executive for
re-election as a member of the Board at the expiration of the then current term,
provided that the foregoing shall not be required to the extent prohibited by
legal or regulatory requirements.  Executive shall use his reasonable best
efforts to attend each regular meeting of the Board, and such other meetings for
which there is reasonable prior notice, in person, except as may be otherwise
agreed by the Board prior to such meeting.  At the Company’s request, Executive
shall serve the Company and/or its subsidiaries and affiliates in such other
capacities in addition to the foregoing as the Company shall designate, provided
that such additional capacities are consistent with Executive’s position as the
Company’s Chief Executive Officer.  In the event that Executive serves in any
one or more of such additional capacities, Executive’s compensation shall not
automatically be increased on account of such additional service.  

(d)Duties.  Executive shall devote substantially all of Executive’s working
time, attention and efforts to the business and affairs of the Company (which
shall include service to its affiliates), except during any paid vacation or
other excused absence periods.  Executive shall not engage in outside business
activities (including serving on outside boards or committees) without the prior
written consent of the Board (which the Board may grant or withhold in its sole
and absolute discretion); provided that Executive shall be permitted to (i) act
as a director of Draken International, Inc., member or manager of JDI Holdings,
LLC, and an officer, director and shareholder of Rook Holdings, Inc.; (ii) have
a direct and/or indirect ownership interest in non-competing companies and, to
the extent any such companies are majority-owned by the Executive, serve as an
officer and director of such companies; (iii) serve on the board of directors
(or as an advisor) of any business corporation other than a competitor of the
Company or where the Board reasonably determines there is an actual conflict of
interest; (iv) serve on the board of directors of, or work for, any charitable,
non-profit or community organization other than a competitor of the Company or
where the Board reasonably determines there is an actual conflict of interest;
or (v) pursue his personal financial and legal affairs, in each case, subject to
compliance with this Agreement and provided that such activities do not
materially interfere with Executive’s performance of Executive’s duties and
responsibilities hereunder or violate any restrictive covenants applicable to
Executive pursuant to any written agreement with the Company (including, without
limitation, the restrictive covenants set forth in Section 5).  Executive agrees
to observe and comply with the rules and policies of the Company as adopted by
the Company from time to time, in each case as amended from time to time, as set
forth in writing, and as delivered or made available to Executive (each, a
“Policy”), provided that the terms of such Policies do not conflict with the
terms of this Agreement, in which case this Agreement shall control.

(e)Location.  Executive shall perform his duties hereunder at the offices of the
Company located in Allentown, PA, but from time to time Executive may be
reasonably required to travel to other locations in the proper conduct of
Executive’s responsibilities under this Agreement and may fulfil his duties when
traveling for other reasons.

(f)Termination of Prior Agreement. Effective as of the Effective Date, the Prior
Agreement shall terminate and be of no further force and effect.

2

--------------------------------------------------------------------------------

 

2.Compensation and Related Matters.

(a)Annual Base Salary.  During the Term, Executive shall receive a base salary
at a rate of $50,000 per annum, which shall be paid in accordance with the
customary payroll practices of the Company and shall be pro-rated for partial
years of employment (the “Annual Base Salary”).

(b)Annual Bonus.  During the Term, Executive will be eligible to participate in
an annual incentive program established by the Board or the Compensation
Committee of the Board (the “Compensation Committee”).  Executive’s annual
incentive compensation under such incentive program (the “Annual Bonus”) shall
be at the discretion of the Compensation Committee and the Board (with any
appointees affiliated with Executive or Searchlight Capital Partners, L.P.
abstaining), provided that the Compensation Committee and the Board shall meet
at least annually to discuss the Annual Bonus. Such discussion shall include
review of executive compensation comparables for similarly situated CEOs
(whether presented to the Company by executive compensation specialists or
otherwise) and giving consideration to Executive’s Annual Base Salary in
comparison to the base salaries of such comparable CEOs.

(c)Annual Equity Awards.  During the Term, Executive will be eligible to
participate in the Company’s equity incentive plans for executives and employees
and receive annual equity awards thereunder, as determined at the discretion of
the Compensation Committee and the Board (with any appointees affiliated with
Executive or Searchlight Capital Partners, L.P. abstaining) and subject to the
terms of the Company’s equity incentive plans and applicable award agreements by
and between Executive and the Company, provided that the Compensation Committee
and the Board shall meet at least annually to discuss the annual equity award.
Such discussion shall include review of executive compensation comparables for
similarly situated CEOs (whether presented to the Company by executive
compensation specialists or otherwise) and giving consideration to Executive’s
Annual Base Salary in comparison to the base salaries of such comparable CEOs.
Equity awards shall be in the form of restricted stock awards not subject to
time or performance-based vesting unless otherwise required by the Compensation
Committee or the Board in their discretion.

(d)Benefits.  During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements as the Company may from time
to time offer to provide to its executives, consistent with the terms thereof
and as such plans, programs and arrangements may be amended from time to
time.  Notwithstanding the foregoing, nothing herein is intended, or shall be
construed, to require the Company to institute or continue any, or any
particular, plan or benefit.  During the Term, Executive shall also be entitled
to benefits that are consistent with past practice, including a private car and
driver, two leased automobiles and insurance for those automobiles, and life and
health insurance policies.

(e)Vacation; Holidays.  During the Term, Executive shall be entitled to paid
vacation per calendar year (pro-rated for partial years) in accordance with the
Policies, but in any event not less than four (4) weeks of paid vacation per
year.  Any vacation shall be taken at the reasonable and mutual convenience of
the Company and Executive.  In addition, the Company offers employees time off
for standard Company holidays in accordance with the Policies.

3

--------------------------------------------------------------------------------

 

(f)Business Expenses.  During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy in effect from time to time.  Business
expense reimbursement shall include reimbursements that are consistent with past
practice, including home office, cell phone and computer/laptop expenses. If
Executive travels on a commercial airline, Executive will be entitled to travel
first class or, if unavailable, business class.

(g)Professional Expenses.  During the Term, the Company shall reimburse
Executive for legal, accounting, tax and other advisory fees and expenses
reasonably incurred by Executive in connection with his employment by the
Company and/or Executive’s ownership of equity in the Company or Shift4
Payments, LLC.

(h)Key Person Insurance.  At any time during the Term, the Company shall have
the right to insure the life of Executive for the Company’s sole benefit.  The
Company shall have the right to determine the amount of insurance and the type
of policy.  Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier, provided that
any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.  

(i)Indemnification.  The Company hereby agrees to indemnify Executive and hold
Executive harmless to the fullest extent permitted under the organizational
documents of the Company and applicable law against and in respect of any and
all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, and damages (including
advancement of fees and expenses) resulting from Executive’s good faith
performance of Executive’s duties and obligations with the Company
hereunder.  The Company shall cover Executive under directors’ and officers’
liability insurance both during and, while potential liability exists, after the
Term in the same amount and to the same extent as the Company covers its other
officers and directors.  The foregoing obligations shall survive the termination
of Executive’s employment with the Company, and shall be in addition to any
other indemnification rights Executive is entitled to, under existing
indemnification agreements or otherwise.

(j)Attorney and other Professional Expenses.  Upon the Executive’s submission of
appropriate itemized proof and verification of reasonable and customary legal,
tax and accounting fees incurred by Executive in obtaining legal, tax and
accounting advice associated with the review, preparation, approval, and
execution of this Agreement and the review of the IPO process, the Company shall
reimburse Executive for all such legal, tax and accounting fees in an amount not
to exceed $50,000, in accordance with the Company’s expense reimbursement policy
following receipt of an invoice for legal, accounting and tax services from
Executive and/or his advisors.

(k)Enforcement of this Agreement.  In the event of any suit or action to enforce
or interpret any provision of this Agreement, each party shall pay all its own
costs and expenses, including without limitation its own legal fees and
expenses; provided that if a party obtains a

4

--------------------------------------------------------------------------------

 

judgement on the merits in such suit or action that substantially achieves in
substance and amount the full remedy sought, then the other partyshall reimburse
the prevailing party for all reasonable and documented legal fees and expenses
incurred by  the prevailing party in connection with such suit or action.

3.Termination.

(a)Circumstances.  Executive’s employment hereunder may be terminated by the
Company or Executive, as applicable, without any breach of this Agreement under
the following circumstances:

(i)Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.

(ii)Disability.  If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.

(iii)Termination for Cause.  The Company may terminate Executive’s employment
for Cause, as defined below.

(iv)Termination without Cause.  The Company may terminate Executive’s employment
without Cause, which shall include Executive’s termination as a result of the
Company delivering a Notice of Non-Renewal.

(v)Resignation from the Company with Good Reason.  Executive may resign
Executive’s employment with the Company with Good Reason, as defined below.

(vi)Resignation from the Company without Good Reason.  Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason, which shall include Executive’s termination as a result of
Executive delivering a Notice of Non-Renewal.

(b)Notice of Termination.  During the Term, any termination of Executive’s
employment by the Company or by Executive under this Section 3 (other than
termination pursuant to Section 3(a)(i) above) shall be communicated by a
written notice (a “Notice of Termination”) to the other Party hereto (i)
indicating the specific termination provision in this Agreement relied upon,
(ii) setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, if applicable, and (iii) specifying a Date of Termination (as defined
below).  The failure by either party to set forth in the Notice of Termination
any fact or circumstance shall not waive any right of the party hereunder or
preclude the party from asserting such fact or circumstance in enforcing the
party’s rights hereunder.

(c)Termination Date.  For purposes of this Agreement, “Date of Termination”
shall mean the date of the termination of Executive’s employment with the
Company, which, if Executive’s employment is terminated as a result of
Executive’s death, will be the date of Executive’s death, and otherwise shall be
the date specified in a Notice of Termination.  Except in the case of a
termination pursuant to Sections 3(a)(i) and (iii) above, the Date of
Termination shall

5

--------------------------------------------------------------------------------

 

be at least thirty (30) days following the date of the Notice of Termination;
provided, however, that the Company may deliver a Notice of Termination to
Executive that specifies any Date of Termination that occurs on or after the
date of its Notice of Termination and, in the event that Executive delivers a
Notice of Termination to the Company, the Company may, in its sole discretion,
change the Date of Termination to any date that occurs on or following the date
of the Notice of Termination and is prior to the Date of Termination specified
in the Notice of Termination.

4.Obligations upon a Termination of Employment.

(a)Company Obligations upon Termination.  Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3(a) above,
Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any unpaid Annual Bonus earned
by Executive for the year prior to the year in which the Date of Termination
occurs, as determined by the Board in its good faith discretion based upon
actual performance achieved, which Annual Bonus, if any, shall be paid to
Executive when bonuses for such year are paid to actively employed senior
executives of the Company but in no event later than March 15 of the year in
which the Date of Termination occurs; (iii) any accrued but unpaid paid vacation
owed to Executive pursuant to Section 2(e) above, if applicable; (iv) any
expenses owed to Executive pursuant to Sections 2(f), (g), (j) or (k) above; and
(v) any amount accrued and arising from Executive’s participation in, or
benefits accrued under any employee benefit plans, programs or arrangements,
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs or arrangements (collectively, the
“Company Arrangements”).  Except as otherwise expressly required by law or as
specifically provided in a Company Arrangement, this Section 4 or otherwise in
this Agreement, all of Executive’s rights to salary, severance, benefits,
bonuses and other compensatory amounts hereunder (if any) shall cease upon the
termination of Executive’s employment hereunder.

(b)Executive’s Obligations upon Termination.

(i)Cooperation.  Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder; provided the Company shall indemnify and hold harmless Executive with
respect to any such cooperation and reimburse Executive for Executive’s
reasonable costs and expenses (including legal counsel selected by Executive and
reasonably acceptable to the Company) and such cooperation shall not
unreasonably burden Executive or unreasonably interfere with any subsequent
employment that Executive may undertake.

(ii)Return of Company Property.  Executive hereby acknowledges and agrees that
all Personal Property (as defined below) and equipment furnished to, or prepared
by, Executive in the course of, or incident to, Executive’s employment, belongs
to the Company and shall be promptly returned to the Company upon termination of
Executive’s employment (and will not be kept in Executive’s possession or
delivered to anyone else).  For purposes of this Agreement, “Personal Property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents,

6

--------------------------------------------------------------------------------

 

or materials, or copies thereof (including computer files), keys, building card
keys, company credit cards, telephone calling cards, computer hardware and
software, laptop computers, docking stations, cellular and portable telephone
equipment, personal digital assistant (PDA) devices and all other proprietary
information relating to the business of the Company or its subsidiaries or
affiliates.  Following termination, Executive shall not retain any written or
other tangible material containing any proprietary information of the Company or
its subsidiaries or affiliates.  

(c)Continued Benefits Coverage upon a Termination.  If Executive’s employment
terminates pursuant to Section 3(a)(i) due to Executive’s death, Section
3(a)(ii) due to Executive’s Disability (as defined below), Section 3(a)(iv) due
to the Company’s termination without Cause or Section 3(a)(v) due to Executive’s
resignation with Good Reason, or at the end of the Term as a result of the
Company delivering a Notice of Non-Renewal, then, subject to Executive’s
continued compliance with Section 5 below, Executive shall receive, in addition
to payments and benefits set forth in Section 4(a) above, unless the Executive
earlier receives healthcare through an alternate employer, thirty-six (36)
months of payments for Executive and his eligible dependents to continue
coverage under Section 4980B of the Code and the regulations thereunder (as if
Executive had remained employed by the Company and based on coverage as of
immediately prior to the Date of Termination), or receive monthly reimbursement
during such 36-month period for equivalent coverage, payable, less applicable
withholdings and deductions, monthly.

(d)Acceleration of Vesting upon a Change in Control.  Notwithstanding anything
to the contrary in any applicable Company equity plan or equity agreement upon
the occurrence of a Change in Control, the vesting (and, if applicable,
exercisability) shall be accelerated (and, if applicable, all restrictions and
rights of repurchase on such awards shall lapse), effective as of immediately
prior to the date of such Change in Control, with respect to 100% of Executive’s
unvested equity awards, whether time-based and/or performance based, and any
such vested awards subject to exercisability shall be exercisable by Executive
up to the later of the outside exercise date set forth in such award and, if
Executive’s employment has terminated, one hundred eighty (180) days following
the Date of Termination, after which date any such vested awards that have not
been exercised shall be forfeited.

(e)No Requirement to Mitigate.  Executive shall not be required to mitigate the
amount of any payment provided for under this Agreement by seeking other
employment or in any other manner and Executive shall continue to receive any
payments or benefits to which he is entitled to under this Agreement regardless
of whether he seeks or obtains subsequent employment. Notwithstanding anything
to the contrary in this Agreement, the termination of Executive’s employment
shall not impair the rights or obligations of any Party.

(f)Other Company Obligations.  

(i)Following termination of Executive’s employment and for so long as Executive
holds equity in the Company or any of its subsidiaries, the Company will make
its senior executives and other personnel as appropriate available to Executive
on a reasonable basis in order to consult with Executive respect to (i) any
post-termination issues and (ii) Executive’s equity holdings in the Company
and/or its subsidiaries.

7

--------------------------------------------------------------------------------

 

(ii)Following termination of Executive’s employment and for so long as Executive
holds equity in the Company or any of its subsidiaries, the Company will
continue reimburse Executive, for up to 36 months following termination, for
legal, accounting, tax and other advisory fees and expenses reasonably incurred
by Executive in connection with his former employment and/or Executive’s
ownership of equity in the Company and Shift4 Payments, LLC other than with
respect to any dispute between Executive and the Company.

5.Restrictive Covenants and Confidentiality.

(a)The Executive hereby agrees that the Executive shall not, at any time during
the Restricted Period, directly or indirectly engage in, have any interest in
(including, without limitation, through the investment of capital or lending of
money or property), or manage, operate or otherwise render any services to, any
Person (whether on his own or in association with others, as a principal,
director, officer, employee, agent, representative, partner, member, security
holder, consultant, advisor, independent contractor, owner, investor,
participant or in any other capacity) that engages in (either directly or
through any subsidiary or affiliate thereof) any business or activity which is
competitive with any material service or product offering that, as of the Date
of Termination, the Company or any entity owned by the Company anywhere in the
United States.  For these purposes, “competitive” entities shall consist of
businesses that are competitive with, or substantially similar to, the Company’s
business as of the Date of Termination.  Notwithstanding the foregoing, the
Executive shall be permitted to acquire a passive stock or equity interest in
such a business; provided that such stock or other equity interest acquired is
not more than five percent (5%) of the outstanding interest in such business.

(b)The Executive hereby agrees that the Executive shall not, at any time during
the Restricted Period, directly or indirectly, either for himself or on behalf
of any other Person, recruit or otherwise solicit or induce any suppliers or
customers of the Company to terminate its arrangement with the Company, or
otherwise change its relationship with the Company.  For these purposes, a
“customer” of the Company shall be all Persons that have actually used the
Company’s services or purchased its products at any time prior to the expiration
of the Restricted Period.

(c)In the event the terms of this Section 5 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.  Any breach or violation by the
Executive of the provisions of this Section 5 shall toll the running of any time
periods set forth in this Section 5 for the duration of any such breach or
violation.

(d)As used in this Section 5, the term “Company” shall include the Company and
any parent, affiliated, related and/or direct or indirect subsidiary entity
thereof.

(e)The Executive acknowledges that during his employment with the Company, the
Executive had access to, received and had been entrusted with Confidential
Information (as

8

--------------------------------------------------------------------------------

 

defined below), which is considered secret and/or proprietary and has great
value to the Company and that except for the Executive’s engagement by the
Company, the Executive would not otherwise have access to such Confidential
Information.  The Executive recognizes that all such Confidential Information is
the property of the Company.  Subject to Section 4(b), during and at all times
after employment with the Company, the Executive shall keep all of the
Confidential Information in confidence and shall not disclose any of the same to
any other person, except in the proper course and scope of the Executive’s
duties or with the prior written consent of the Company.  The Executive shall
use his or her best efforts to prevent publication or disclosure of any
Confidential Information and shall not, directly or indirectly, intentionally
cause the Confidential Information to be used for the gain or benefit of any
party outside of the Company or for the Executive’s personal gain or benefit
outside the scope of the Executive’s engagement by the Company.

6.Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any of
its affiliates or to any successor to all or substantially all of the business
or the assets of the Company (by merger or otherwise).  This Agreement shall be
binding upon and inure to the benefit of the Company, Executive and their
respective successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as
applicable.  None of Executive’s rights or obligations may be assigned or
transferred by Executive, other than Executive’s rights to payments hereunder,
which may be transferred only by will or operation of law.  Notwithstanding the
foregoing, Executive shall be entitled, to the extent permitted under applicable
law and applicable Company Arrangements or other payments or benefits provided
to Executive under this Agreement, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive’s death by
giving written notice thereof to the Company.

7.Certain Definitions.

(a)“Board” shall mean the Board of Directors of the Company or an authorized
committee of the Board.

(b)“Cause” shall mean a termination by the Company for one of the following
reasons: (i) Executive’s fraud or embezzlement with respect to the Company; (ii)
Executive's breach of fiduciary duties to the Company; (iii) Executive's willful
and continuing failure to substantially perform his obligations under this
Agreement after reasonable written notice detailing such failure and an
opportunity to cure; (iv) Executive's conviction or plea of nolo contendere or
guilty in respect of a felony; or (vi) Executive's willful or grossly negligent
misconduct that has resulted in a material adverse effect on the property,
business, or reputation of the Company.  

(c) “Change in Control” of the Company shall be deemed to have occurred in the
event that: (i) the Company shall have been sold by either (A) a sale of all or
substantially all its assets, or (B) a merger or consolidation, other than any
merger or consolidation pursuant to which the Company acquires another entity,
or (C) a tender offer, whether solicited or unsolicited; or (ii) any Person or
group of Persons, other than the Company, Executive or any of his affiliates, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of

9

--------------------------------------------------------------------------------

 

1934, as amended), directly or indirectly, of voting securities of the Company
representing 50% or more of the total voting power of all the then-outstanding
voting securities of the Company.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.

(e)“Confidential Information” shall mean all information or material (i) that is
developed by the Company or any of its affiliates, relates to the business,
operations, employees, customers and/or clients of the Company or any of its
affiliates and, if disclosed, could reasonably cause non-de minimis harm to the
interests of the Company and/or its affiliates, or (ii) which is either (A)
marked “Confidential Information”, “Proprietary Information” or with another
similar marking, or (B) from all the relevant circumstances should reasonably be
assumed by Executive to be confidential and proprietary to the
Company.  Confidential Information may include, but is not limited to, trade
secrets, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, ideas, processes, formulas, models, flow charts,
software in various stages of development, source codes, object codes, research
and development procedures, research or development and test results, marketing
techniques and materials, marketing and development plans, price lists, pricing
policies, business plans, information relating to the Company and its customers
and/or producers or other suppliers’ identities, characteristics and agreements,
financial information and projections, and employee files, in each case, whether
disclosed or made available to Executive in writing, orally or by drawings or
observation, or whether intangible or embodied in documentation, software,
hardware or other tangible form.  Confidential Information also includes any
information described above which the Company obtains from another party and
which the Company treats as proprietary or designates as Confidential
Information, whether or not owned or developed by the Company. Notwithstanding
the foregoing, Confidential Information shall not include any information that
is (w) known by Executive as a result of Executive’s experience in the Company’s
industry generally and not specific to the Company, (x) known to the public or
becomes known to the public through no fault of Executive, (y) received by
Executive on a non-confidential basis from a person that is not known to the
Executive to be bound by an obligation of confidentiality to the Company or its
affiliates, or (z) in Executive’s possession prior to receipt from the Company
or its affiliates, as evidenced by Executive’s written records.  Furthermore,
nothing contained herein shall be deemed to prohibit any disclosure that is
required by law or court order, provided that the Company is given reasonable
prior notice and an opportunity to contest or minimize such disclosure.

(f)“Disability” shall mean any physical or mental impairment that prevents
Executive from being able to substantially perform his duties with or without a
reasonable accommodation by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or which has lasted,
or can be expected to last, for not less than ninety (90) days (whether or not
occurring consecutively) during any period of twelve (12) consecutive months,
with such determination of whether Executive is subject to a Disability to be
made in good faith by the Board after consultation with a physician, selected by
the Board and approved by Executive (which approval shall not be unreasonably
withheld), who has examined and diagnosed Executive; provided, however, that any
leave of absence under the Family and Medical Leave Act or other medical leaves
permitted by the Company to other employees generally shall be excluded from
this definition.

10

--------------------------------------------------------------------------------

 

(g) “Good Reason” shall mean the occurrence of any of the following events or
conditions without the Executive’s written consent: (i) a material diminution in
the Executive’s authority, duties, responsibilities or reporting structure; (ii)
a material diminution in the Executive’s annual base compensation opportunity
(i.e., base salary and target bonus percentage); (iii) relocation of the
Executive’s principal workplace with the Company by greater than twenty five
(25) miles; or (iv) the Board (or any of its committees) does not nominate the
Executive for election to the Board at the annual meeting of the Company’s
stockholders, provided that in the case of (i), (ii), (iii) and (iv) above, if
such event or condition is curable, (A) the Executive has provided the Company
written notice at least ninety (90) days following the initial occurrence of any
such event or condition, (B) the Company fails to cure such event within thirty
(30) days thereafter; and (C) the Executive terminates his or her employment for
Good Reason within thirty (30) days following the end of such cure period.

(h)“Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

(i)“Restricted Period” shall mean the period from the Effective Date through the
twelve (12) month anniversary of the Date of Termination.

8.Parachute Payments.

(a)Notwithstanding any other provisions of this Agreement or any Company
Arrangement, in the event that any payment or benefit by the Company or
otherwise to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (all such payments and benefits, including the payments and benefits
under Section 4 above, being hereinafter referred to as the “Total Payments”),
would be subject (in whole or in part) to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced (in the
order provided in Section 8(b) below) to the minimum extent necessary to avoid
the imposition of the Excise Tax on the Total Payments, but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

(b)The Total Payments shall be reduced in the following order:  (i) reduction on
a pro-rata basis of any cash severance payments that are exempt from
Section 409A of the Code (“Section 409A”), (ii) reduction on a pro-rata basis of
any non-cash severance payments or benefits that are exempt from Section 409A,
(iii) reduction on a pro-rata basis of any other payments or benefits that are
exempt from Section 409A, and (iv) reduction of any payments or benefits

11

--------------------------------------------------------------------------------

 

otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A; provided, in case of subclauses (ii), (iii) and
(iv), that reduction of any payments attributable to the acceleration of vesting
of Company equity awards shall be first applied to Company equity awards that
would otherwise vest last in time.

(c)The Company will select an adviser with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax,
provided that the adviser’s determination shall be made based upon “substantial
authority” within the meaning of Section 6662 of the Code, to make
determinations regarding the application of this Section 8 (the “Independent
Adviser”).  The Independent Adviser shall provide its determination, together
with detailed supporting calculations and documentation, to Executive and the
Company within fifteen (15) business days following the date on which
Executive’s right to the Total Payments is triggered, if applicable, or such
other time as requested by Executive (provided, that Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax) or the
Company.  The costs of obtaining such determination and all related fees and
expenses (including related fees and expenses incurred in any later audit) shall
be borne by the Company.  Any good faith determinations of the Independent
Adviser made hereunder shall be final, binding and conclusive upon the Company
and Executive.

(d)In the event it is later determined that to implement the objective and
intent of this Section 8, (i) a greater reduction in the Total Payments should
have been made, the excess amount shall be returned promptly by Executive to the
Company or (ii) a lesser reduction in the Total Payments should have been made,
the excess amount shall be paid or provided promptly by the Company to
Executive, except to the extent the Company reasonably determines would result
in imposition of an excise tax under Section 409A.

9.Miscellaneous Provisions.

(a)Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 of this Agreement will survive the
termination of Executive’s employment and the termination of the Term.

(b)Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of New York without reference to the
principles of conflicts of law of the State of New York or any other
jurisdiction that would result in application of the laws of a jurisdiction
other than the State of New York, and where applicable, the laws of the United
States.  Any action or proceeding arising out of or relating to this Agreement
shall be brought exclusively in the United States District Court for the
Southern District of New York located in Manhattan or the New York State Supreme
Court for the County of New York, and the parties hereby expressly represent and
agree that they are subject to the personal jurisdiction of said courts, and the
parties hereby irrevocably consent to the jurisdiction of such courts in any
legal or equitable proceedings related to such disputes and waive, to the
fullest extent permitted by law, any objection which either of them may now or
hereafter have that the laying of the venue of any legal proceedings related to
such dispute which is brought in any such courts is improper or that such
proceedings have been brought in an inconvenient forum.

12

--------------------------------------------------------------------------------

 

(c)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

(d)Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

(i)If to the Company, to the Board at the Company’s headquarters,

(ii)If to Executive, to the last address that the Company has in its personnel
records for Executive, or

(iii)At any other address as any Party shall have specified by notice in writing
to the other Party.

(e)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile or PDF
shall be deemed effective for all purposes.

(f)Entire Agreement.  The terms of this Agreement, any indemnification agreement
between the Company and Executive, and any equity award agreement between the
Company and Executive are intended by the Parties to be the final expression of
their agreement with respect to the subject matter hereof and supersede all
prior understandings and agreements, whether written or oral, including without
limitation the Prior Agreement and any other prior employment agreement or offer
letter between Executive and the Company; provided that the equity acceleration
provisions in this Agreement shall supersede the provisions of any equity award
agreement between the Company and Executive.  The Parties further intend that
this Agreement shall constitute the complete and exclusive statement of their
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.

(g)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized representative of Company.  By an instrument in writing similarly
executed, Executive or a duly authorized representative of the Company may waive
compliance by the other Party with any specifically identified provision of this
Agreement that such other Party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure.  No failure to
exercise and no delay in exercising any right, remedy, or power hereunder
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

(h)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore,

13

--------------------------------------------------------------------------------

 

in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

(i)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges that the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

(j)Whistleblower Protections and Trade Secrets.  Notwithstanding anything to the
contrary contained herein, nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government
agencies).  Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding
anything to the contrary in this Agreement: (i) Executive shall not be in breach
of this Agreement, and shall not be held criminally or civilly liable under any
federal or state trade secret law (A) for the disclosure of a trade secret that
is made in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (B) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

(k)Section 409A.

(i)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  Except as otherwise permitted under Section 409A, no
payment hereunder shall be accelerated or deferred unless such acceleration or
deferral would not result in additional tax or interest pursuant to Section
409A.

(ii)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”).

(iii)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent

14

--------------------------------------------------------------------------------

 

delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive’s benefits shall not
be provided to Executive prior to the earlier of (A) the expiration of the six
(6)-month period measured from the date of Executive’s Separation from Service
with the Company or (B) the date of Executive’s death.  Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.

(iv)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31st of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

(v)Installments.  Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A.

10.Acknowledgements.

Each party acknowledges that such party has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the other party hereto, other than those
contained in writing herein, and has entered into this Agreement freely based on
such party’s own judgment.

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

SHIFT4 PAYMENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bradley Herring

 

Name:

Bradley Herring

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Jared Isaacman

 

Jared Isaacman

 

 

 